VAN BRUNT, P. J.
I concur in the result arrived at in the prevailing opinion. The great majority of the allegations contained in the papers upon which the injunction was granted being simply allegations upon information and belief are entitled to no consideration whatever. The plaintiff, however, made out a case for an injunction upon proof of the agreement set out in the complaint and its violation by the defendant Goldstein, unless the defendant Schleimer established the fact of her being a bona fide holder of the stock in question without notice. This result necessarily obtains because Goldstein admits the execution of the agreement, but alleges that it was not under that agreement that the stock was transferred to him, but under some other agreement, the legal effect of which he deposes to, but- nowhere gives the language, or states whether it was in writing, or under what circumstances it was made; himself falling into the same error in regard to his allegations in respect thereto, for which he criticises the papers of the plaintiff. There is no legal evidence whatever in the defendant Goldstein’s affidavit tend*313ing to show the existence of any agreement, the legal effect of which is as deposed to by him. He was bound to set out the agreement and to show how it was executed; and then the court could determine what its legal effect was. This he has utterly failed to do. As to the bona tides of the defendant Schleimer there is nothing whatever in these papers to show that she is a bona tide holder of this stock for value without notice; and the admitted circumstances attending the transfer are certainly suspicious, even if she had set forth affidavits of bona tides, as to have made it proper for the court to keep the stock where it is until the transaction could be sifted upon the trial.
The order should be affirmed.